Title: From George Washington to Henry Riddell, 5 March 1774
From: Washington, George
To: Riddell, Henry

 

Sir
Mount Vernon March 5th 1774

The Reasons which you Assign for not undertaking positively to furnish me with the number & kind of Palatines mentioned in my last Letter, I must confess are cogent; at the sametime it obliges me, under that uncertainty, to lay aside the Scheme till I can be advise’d from Phila. (to which place I had written for Information previous to your first conversation with Mr Young) of the expence & certainty attending a measure of this kind: for the disadvantage on my side, of standing bound to provide for these people if they do come, & haveing no certainty of receiveing them, is, that if any other Scheme Shoud cast up in the mean while, I dare not embrace it, or engage Tenants singly, as they occasionally may offer; as I have no doubt of many doing, when there are Houses and fields prepared to there hands; otherwise I might be involv’d in difficulties from which I could not easily extricate myself; but if it is Necessary to you to know (on Acct of giveing the earliest Information to your Corrispondant) whether these people will be wanting, or not before I can return from Berkeley, Frederick &ca I shall have no objection towards Importing the Number & kinds mentioned in my last, provided they will come indented to me, or my Assigns in the Usual manner for four years; and be sold, if I find it my Interest to do so (as they are in philadelphia[)] as common Servants, dureing that term. I cannot suffer much from the Uncertainty, if they are to be had upon these terms, & I see no reason why they may not as well come here as to Phila., except that the latter is the general rendezvous of them: It may therefore rest with you, Sir, to write immediately, or not, for Eighty or a Hundred of such kinds as I mentioned in my last; as you shall find it your Interest; and I will upon their arrival at Piscataway, pay you the freight down; as also the contingent charges with Interest as soon after as I posibly can, in case I shoud not find it convenient to desposit the whole sum at once.
If you should not think this project of co⟨nsequence⟩ enough to the Interest of your ship, to attempt it, I must decline the importation altogether, for the present. If on the other Hand you Incline to make the experiment, I shall rely on your friendship to recommend to the Captn or person who is to provide the

Stores, to lay them in upon the best terms, & be governed by the customary allowance; both in respect to quantity & quallity, takeing care to have no Stint of the first as the surplusage can be accounted for upon the dilivery here. I shall add no more at present than that I am Sir, your Most obed. Hble Servt

Go: Washington

